Citation Nr: 0019092	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-47 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the St. Louis, Missouri Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for an increased rating for the service-
connected PTSD.  

The Board initially reviewed the appeal in December 1996 and 
remanded it for further development.  In a November 1998 
decision, the Board denied the claim and the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an October 1999 Order, the Court granted a Joint 
Motion for Remand, vacating the November 1998 Board decision 
and remanding the matter for additional proceedings.  

A review of evidence submitted to the Board in December 1999 
includes a claim for total disability rating based on 
individual unemployability.  That claim is not presently 
before the Board and it is referred to the RO for appropriate 
development.  


REMAND

In correspondence forwarded to the Board from the RO in 
December 1999, the appellant's representative submitted a 
copy of a September 1999 Social Security Administration (SSA) 
determination which found the veteran disabled from February 
14, 1998, due primarily to PTSD; however, a waiver of 
consideration of that evidence by the RO was not submitted.  
As such, the veteran's claim, along with the newly submitted 
evidence, must be remanded to the RO for consideration by the 
RO in accordance with 38 C.F.R. §§ 19.37, 20.1304 (1999).  

Included within the SSA determination were references to a 
May 1999 medical evaluation by Elbert Casey, M.D., and recent 
VA treatment records, none of which are associated with the 
claims folder.  As part of its obligation to review a 
thorough and complete record, VA is required to obtain 
evidence from the SSA, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  In addition, records of any current 
treatment of the disability for which the veteran is seeking 
increased compensation may be highly probative with respect 
to his appeal.  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining treatment records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Thus, VA must attempt to 
obtain the records considered by SSA and any current 
treatment records before any final action may be taken by the 
Board.  

As the Board noted in the November 1998 decision, the 
criteria for evaluating mental disorders were revised during 
the pendency of this appeal, effective November 7, 1996, 
codified at 38 C.F.R. § 4.130.  On and after that date, all 
examinations and diagnoses of mental disorders for VA 
purposes must conform to the fourth edition of the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  (See 38 C.F.R. 
§ 4.125.)  Furthermore, adjudication of the claim for 
increase must now include consideration of both the old and 
new criteria and those criteria which are most favorable to 
the veteran's claim must be applied.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The most recent VA examination of record was undertaken in 
April 1997; however, the evidence submitted since the Board's 
November 1998 decision includes references to medical records 
which detail increasing severity of the veteran's PTSD.  As 
such, the Board finds that further examination should be 
conducted on remand.  38 C.F.R. §§ 4.2, 4.125.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
PTSD since April 1997.  After securing 
any necessary release, the RO should 
attempt to obtain copies of all records 
from the identified treatment sources.  
All attempts to secure this evidence 
should be documented in the claims 
folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All attempts to 
secure this evidence should also be 
documented in the claims file.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
evaluate the severity of his PTSD.  
Complete psychological tests should be 
conducted, if appropriate, and all 
clinical findings should be reported in 
detail.  The claims folder should be made 
available to the examiner for review, and 
a notation that a review of it took place 
should be included in the examination 
report provided.  Based on the 
examination and study of the case, the 
examiner should provide detailed 
descriptions of all current 
symptomatology of the veteran's PTSD, and 
include a discussion of the veteran's 
social and industrial 
inadaptability/occupational and social 
impairment.  The examiner should be also 
requested to assign a numeric score on 
the Global Assessment of Functioning 
(GAF) scale, and to describe what the 
score means for the veteran in terms of 
his psychological, social, and 
occupational functioning.  A complete 
rationale for any opinion expressed must 
be provided.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim for increase.  
In readjudicating the claim, the RO 
should consider both the old and new 
rating criteria, applying the most 
favorable to the veteran.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


